UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No.18)* Center Bancorp, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 151408101 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) October 14, 2009 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 151408101 1. Seidman and Associates, LLC22-3343079 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power561,969 8. Shared Voting Power 9. Sole Dispositive Power561,969 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person561,969 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)3.86 14. Type of Reporting Person OO 2 SCHEDULE 13D CUSIP No. 151408101 1. Seidman Investment Partnership, LP22-3360359 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power570,268 8. Shared Voting Power 9. Sole Dispositive Power570,268 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person570,268 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)3.91 14. Type of Reporting Person PN 3 SCHEDULE 13D CUSIP No. 151408101 1. Seidman Investment Partnership II, LP22-3603662 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power556,044 8. Shared Voting Power 9. Sole Dispositive Power556,044 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person556,044 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)3.82 14. Type of Reporting Person PN 4 SCHEDULE 13D CUSIP No. 151408101 1. Broad Park Investors, LLC22-6759307 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power437,527 8. Shared Voting Power 9. Sole Dispositive Power437,527 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person437,527 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)3.00 14. Type of Reporting Person OO 5 SCHEDULE 13D CUSIP No. 151408101 1. ChewyGooey Cookies, LP20-4605223 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationDelaware Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power243,415 8. Shared Voting Power 9. Sole Dispositive Power243,415 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person243,415 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.67 14. Type of Reporting Person PN 6 SCHEDULE 13D CUSIP No. 151408101 1. LSBK06-08, LLC20-8067445 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power263,183 8. Shared Voting Power 9. Sole Dispositive Power263,183 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person263,183 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.81 14. Type of Reporting Person OO 7 SCHEDULE 13D CUSIP No. 151408101 1. CBPS, LLC27-0949811 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power56,774 8. Shared Voting Power 9. Sole Dispositive Power56,774 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person56,774 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)0.39 14. Type of Reporting Person OO 8 SCHEDULE 13D CUSIP No. 151408101 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power2,786,686 8. Shared Voting Power 9. Sole Dispositive Power2,786,686 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person2,786,686 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)19.12% 14. Type of Reporting Person IN 9 SCHEDULE 13D CUSIP No. 151408101 1. Harold Schechter###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power6,398 8. Shared Voting Power 9. Sole Dispositive Power6,398 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person6,398 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 0.04 14. Type of Reporting Person IN 10 SCHEDULE 13D CUSIP No. 151408101 1. Raymond Vanaria###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power53,172 8. Shared Voting Power 9. Sole Dispositive Power53,172 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person53,172 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 0.36 14. Type of Reporting Person IN 11 SCHEDULE 13D CUSIP No. 151408101 1. Dennis Pollack###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power18,909 8. Shared Voting Power 9. Sole Dispositive Power18,909 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person18,909 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 0.13 14. Type of Reporting Person IN 12 This statement on Schedule 13 D which was filed on June 27, 2006, AmendmentNo. 1 was was filed on September 27, 2006, Amendment No. 2 was filed on November 1, 2006, Amendment No. 3 was filed on January 3, 2007, Amendment No. 4 was filed on January 30, 2007, Amendment No. 5 was filed on February 1, 2007, Amendment No. 6 was filed on March 22, 2007, Amendment No. 7 was filed on May 2, 2007, Amendment No. 8 was filed on May 8, 2007, Amendment No. 9 was filed on May 8, 2007, Amendment No. 10 was filed on May 30, 2007, AmendmentNo. 11 was filed on November 26, 2007, Amendment No. 12 was filed on July 18, 2008, Amendment No. 13 was filed onAugust 22, 2008, Amendment No. 14 was filed on January 30, 2009, Amendment No. 15 was filed on March 5, 2009, Amendment No. 16 was filed on April 29, 2009, and Amendment No. 17 ws filed on July 24, 2009on behalf of Seidman and Associates, L.L.C. (“SAL”), Seidman Investment Partnership, L.P. (“SIP”), Seidman Investment Partnership II, L.P. (“SIPII”), Broad Park Investors, L.L.C. (“Broad Park”), Chewy Gooey Cookies, L.P. (“Chewy”), Lawrence Seidman (“Seidman”), clients of Lawrence Seidman ("Seidman Clients"), Harold Schechter (“Schechter”), Raymond Vanaria (“Vanaria”),Dennis Pollack(“Pollack”), LSBK06-08, L.L.C. (“LSBK”) and CBPS, L.L.C. ("CBPS"), collectively, the (“Reporting Persons”) with respect to the Reporting Persons’ beneficial ownership of shares of Common stock (“the Shares”) of Center Bancorp, Inc., a New Jersey corporation, (“the Company”) is hereby amended as set forth below: Such statement on Schedule 13D is hereinafter referred to as the “Schedule 13D”. Terms used herein which are defined in the Schedule 13D shall have their respective meanings set forth in the Schedule 13D. Item 5. Interest in Securities of the Issuer. Effective October 8, 2009, CBPS, is considered a Reporting Person with respect to beneficial ownership of shares of Common Stock of Center Bancorp, Inc. The Letter Agreement by and between CBPS and Lawrence B. Seidman is attached hereto as Exhibit A. (a)(b)(c) As of the close of business on October 16, 2009the Reporting Persons owned beneficially an aggregate of2,865,165shares of Common Stock which constituted approximately 19.66%of the 14,572,029shares of Common Stock outstanding as ofOctober 1, 2009 as disclosed in the Company's 8-K datedOctober 7, 2009. Schedule A attached below describes transactions, except for previously reported transactions, in the Common Stock effected by the Reporting Persons within the past sixty (60) days. Except as set forth in this Item 5, none of the Reporting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock, and except as set forth in this item 5, none of the Reporting Persons has effected transactions in the Common Stock during the past sixty (60) days, except for previously reported transactions. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:October 19,2009 By: /s/ Lawrence B. Seidman Power of Attorney pursuant to Joint Agreement dated June 27, 2006 By: /s/ Lawrence B. Seidman Investments Manager, LSBK06-08, LLC By: /s/ Lawrence B. Seidman Power of Attorney, CBPS, LLC 13 Schedule A Entity Date Purch Cost per Share Cost Shares SAL 9/2/2009 8.5594 16,262.91 1,900 SAL 10/5/2009 7.0000 618,709.00 88,387 SAL 10/5/2009 7.0000 343,014.00 49,002 SAL 10/5/2009 7.0000 140,196.00 20,028 Total 1,118,181.91 159,317 SIP 9/2/2009 8.5594 16,262.91 1,900 SIP 10/5/2009 7.0000 627,879.00 89,697 SIP 10/5/2009 7.0000 348,096.00 49,728 SIP 10/5/2009 7.0000 142,275.00 20,325 Total 1,134,512.91 161,650 SIPII 9/2/2009 8.5594 16,262.91 1,900 SIPII 10/5/2009 7.0000 612,164.00 87,452 SIPII 10/5/2009 7.0000 339,388.00 48,484 SIPII 10/5/2009 7.0000 138,712.00 19,816 Total 1,106,526.91 157,652 LSBK 9/2/2009 8.5594 16,262.91 1,900 LSBK 10/5/2009 7.0000 288,638.00 41,234 LSBK 10/5/2009 7.0000 160,020.00 22,860 LSBK 10/5/2009 7.0000 65,401.00 9,343 Total 530,321.91 75,337 Broad Park 9/2/2009 8.5594 16,262.91 1,900 Broad Park 10/5/2009 7.0000 481,236.00 68,748 Broad Park 10/5/2009 7.0000 266,798.00 38,114 Broad Park 10/5/2009 7.0000 109,046.00 15,578 Total 873,342.91 124,340 Chewy Gooey 10/5/2009 7.0000 268,898.00 38,414 Chewy Gooey 10/5/2009 7.0000 149,079.00 21,297 Chewy Gooey 10/5/2009 7.0000 60,928.00 8,704 Total 478,905.00 68,415 CBPS 10/8/2009 7.6896 99,964.80 13,000 CBPS 10/9/2009 7.6978 24,632.96 3,200 CBPS 10/13/2009 7.7000 25,410.00 3,300 CBPS 10/14/2009 7.7500 288,873.50 37,274 Total 438,881.26 56,774 Lawrence Seidman & Family 10/5/2009 7.0000 99,379.00 14,197 Lawrence Seidman & Family 10/5/2009 7.0000 45,920.00 6,560 Lawrence Seidman & Family 10/5/2009 7.0000 18,767.00 2,681 Lawrence Seidman & Family 10/5/2009 7.0000 9,121.00 1,303 Lawrence Seidman & Family 10/5/2009 7.0000 3,724.00 532 Total 176,911.00 25,273 Seidman Client 10/5/2009 7.0000 1,274.00 182 Seidman Client 10/5/2009 7.0000 518.00 74 Seidman Client 10/5/2009 7.0000 4,256.00 608 Seidman Client 10/5/2009 7.0000 1,736.00 248 Total 7,784.00 1,112 Harold Schechter & Family 10/5/2009 7.0000 4,690.00 670 Harold Schechter & Family 10/5/2009 7.0000 1,526.00 218 Total 6,216.00 888 Raymond Vanaria & Family 10/5/2009 7.0000 245.00 35 Raymond Vanaria & Family 10/5/2009 7.0000 48,542.00 8,855 Raymond Vanaria & Family 10/5/2009 7.0000 3,685.00 535 Total 52,472.00 9,425 Dennis Pollack & Family 10/5/2009 7.0000 13,748.00 1,964 Dennis Pollack & Family 10/5/2009 7.0000 5,607.00 801 Total 19,355.00 2,765 14 Exhibit A LAWRENCE B. SEIDMAN Ivy Corporate Park 100 Misty Lane, 1st Floor Parsippany, NJ 07054 (973) 952-0405 Fax: (973) 781-0876 September 25, 2009 Mr. Stephen M. Duff Treasurer Ninth Floor Corporation c/o The Clark Estates One Rockefeller Plaza New York, New York 10020 Dear Mr. Duff: The following are the terms and conditions in reference to the investment account for the purchase of publicly traded bank and thrift stocks.This agreement supersedes all prior agreements: 1. A brokerage account will be opened at JPMorgan Clearing Corp. Corp. in the name ofCBPS, LLC. 2. The account will be a discretionary account with Lawrence Seidman having a revocable Power of Attorney to buy and sell stock (long only, with no leverage) in said account, provided all funds deposited into the account are for CBPS, LLC, and all stock purchased in the account is in the name of CBPS, LLC. 3. Only shares of publicly traded bank and thrift stocks may be purchased (long only). 4. No derivatives may be purchased or sold in the account. 5. CBPS, LLC shall have the right to terminate the relationoship on September 25, 2011 or in the event of a breach by Lawrence Seidman of this agreement. 6. Upon such termination, my discretion shall be terminated automatically. 7. My compensation shal be 1/4 of 1% of the value of the assets in the account computed as of the last day of each calendar quarter.I shall have the right to authorize the distribution of said compensation from the account.An incentive fee will be paidme equal to 20% of the net profits earned in the account as of the termination datewhether same shall be the two year and one month anniversary date or later if agreedto between the parties.One-hundred (100%) of all funds shall go to CBPS, LLC until 100% of the capital is returned, and then the division shall be 80% to CBPS, LLC and 20% to Veteri Place Corporation, a New Jersey Corporation. 8.Net profits shall be defined to be the amount earned in the account includingcapital appreciation, dividends and interest. 9. I shall have the sole right to vote the shares in the account until termination of my Power of Attorney. 10. In the event any portion of this agreement is not in compliance with law, then CBPS, LLCshall have the sole right to terminate this letter, and an accountingshall be done basedupon the above quoted administrative fee and profit participationto the date of the termination. 11.This Agreement shall be effective as of September 25, 2009. Very truly yours, /ss/LAWRENCE B. SEIDMAN AGREED AND ACCEPTED: /ss/ Stephen M. Duff 15
